Case 5:19-cv-00390-JGB-KK Document 44-2 Filed 05/24/19 Page 1 of 2 Page ID #:345



 1   Neil S. Lerner (SBN 134031)
     Mina M. Morkos (SBN 297160)
 2   COX WOOTTON LERNER
     GRIFFIN & HANSEN, LLP
 3   12011 San Vicente Blvd # 600
     Los Angeles, CA 90049
 4   Telephone Number: (310) 440-0020
     Fax Number: (310) 440-0015
 5   E-mail: nsl@cwlfirm.com
              mmorkos@cwlfirm.com
 6
     Attorneys for Plaintiffs-in-Limitation,
 7   JEREME CRIST, ERICA CRIST and JOANNA JACKSON,
 8                          UNITED STATES DISTRICT COURT
 9
           CENTRAL DISTRICT OF CALIFORNIA (EASTERN DIVISION)
10
     In the matter of the Complaint of                   Case No.: 5:19-cv-00390- JGB (KKx)
11
12   JEREME CRIST, ERICA CRIST, and                      DECLARATION OF MINA M.
     JOANNA JACKSON, as the owners of a                  MORKOS IN SUPPORT OF
13
     certain 2004 26’ Sleekcraft Enforcer,               PLAINTIFFS-IN-LIMITATION
14   bearing Hull Identification Number                  NOTICE OF MOTION AND
15
     NAS2606E404, and her engines, tackle,               MOTION TO STRIKE
     appurtenances, etc.                                 CLAIMANT TODD W. LEWIS’
16                                                       JURY DEMAND
17   For exoneration from, or limitation of,
     liability.                                          Date:         July 1, 2019
18
                                                         Time:          9:00 a.m.
19                                                       Place:        Courtroom 1
20
                                                                       3470 Twelfth Street
                                                                       Riverside, CA 92501
21
22
23   I, Mina M. Morkos, declare:
24         1.      I am an attorney admitted to practice before all federal and state courts
25   in the State of California. I am an attorney at the law firm of Cox, Wootton,
26   Lerner, Griffin & Hansen, LLP, attorneys of record for the Plaintiffs-in-Limitation
27   JEREME CRIST, ERICA CRIST, and JOANNA JACKSON (“PLAINTIFFS-IN-
28   LIMITATION”). I have personal knowledge of the facts stated herein except as to
                                                     1
        DECLARATION OF MINA M. MORKOS IN SUPPORT OF PLAINTIFFS-IN-LIMITATION NOTICE OF MOTION AND
                         MOTION TO STRIKE CLAIMANT TODD W. LEWIS’ JURY DEMAND
Case 5:19-cv-00390-JGB-KK Document 44-2 Filed 05/24/19 Page 2 of 2 Page ID #:346



 1   those matters stated to be based on information and belief, and as to those matters,
 2   I believe them to be true.          If called as a witness could and would testify
 3   competently to the matters stated herein.
 4         2.      On May 9, 2019, I made a call to counsel for Claimants, TODD W.
 5   LEWIS, individually and as Executor of the Estate of CHRISTINE LEWIS, and as
 6   Guardian for minors K.L., C.L., Z.L., and we discussed the issues with his
 7   pleadings and a potential solution in the form of a signed stipulation, and counsel
 8   for Claimant agreed to the resolution proposed.
 9         3.      A stipulation with the information discussed was sent to Counsel for
10   Claimant via email on May 20, 2019.
11         4.      The parties were unsuccessful in their efforts to reach the stipulation.
12         5.      This Motion is made following the conference of counsel pursuant to
13   L.R. 7-3 which took place on May 9, 2019, and subsequent written
14   communications May 20, 2019.
15         I declare under penalty of perjury that the foregoing is true and correct.
16   Executed this 22nd day of May 2019, at Los Angeles, California.
17
18
19                                                               /s/ Mina M. Morkos
                                                                   Mina M. Morkos
20
21
22
23
24
25
26
27
28
                                                     2
        DECLARATION OF MINA M. MORKOS IN SUPPORT OF PLAINTIFFS-IN-LIMITATION NOTICE OF MOTION AND
                         MOTION TO STRIKE CLAIMANT TODD W. LEWIS’ JURY DEMAND
